 Case 2:20-cv-11450-SB-SK Document 16 Filed 02/26/21 Page 1 of 1 Page ID #:57



 1
 2                                                         February 26, 2021
 3
                                                                VPC
 4
 5                                                           JS-6

 6
 7
 8                         UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA
10 JOSEPH TARASZKA, an individual,                    Case No.: 2-20-cv-11450-SB-SBx
11                                 Plaintiff,         ORDER DISMISSING
12                                                    ENTIRE CASE WITH
           v.                                         PREJUDICE
13
                                                      FRCP 41(a)(1)
14 SELECT REHABILITATION, LLC,
   a California Limited Liability
15 Company,
16
                                 Defendant.
17
18                                          ORDER
19         Based upon the foregoing stipulation of the parties, it is hereby:
20         ORDERED that, in the above-captioned matter, the case is dismissed in its
21 entirety, with prejudice, with court costs and fees to be paid by the party incurring
22 same.
23
                                       February
           DATED this 26 day of __________ _________, 2021.
24
25
                                     _______________________ ______________________
26                                   HONORABLE STANLEY BLUMENFELD, JR.
                                     UNITED STATES DISTRICT JUDGE
27
28
                                                -1-
                                                                          ORDER FOR DISMISSAL
                                                                    Case No.: 2-20-cv-11450-SB-SBx
